      AO 47~ (Rev.-09/16) Order ofDetention Ptndwg Trial

~.   ,~
                                           U1~IITED STATES DISTRICT CaURT
                                                                        for the
                                                             Central District of California

                        United States of America
                                   v.                                      )
                                                                                  Case No. SA CR 19-00169
                            Jesus Eric C~aseo                              )
                                  Defendant                                )


                                            ORDER ~~ I~►ETENTIE)~T PENDING TRIAL
                                                           ~'a~I- Eli~ia~tit~y for Detention
             Upon the

                   [] Motion of the Government attorney gwrsuant to 1$ U.S.C. § 314201), or
                      Motion of t~~ Gc~vemment or Court's ovv~ motion pursuant to 18 U.S.C. § 3142E#~2),

     the Court held a detention hearing end found that t~etentien is wan~nted. This order sets forth the Court's findings pf feet
     and conclusions of law, as requaired by 18 U.S,C. § 3142(1), in addition to any other findings made at the hearing.

                                 PartII- ~`Ied~ngs of Fsct ~rnd ~w a~ to Pre.~ump~to~rs u8d~r ~ 3142(e)

          []A. Rebuttable Pr~esumpti~n Arises Under 18 U.Q.C. § 3142{e~(Z) (~reVio~s violater): 1"h~re is a rebu#~able
            presumption that r~o condition or combinat c►n of conditions will reasonably assure the safety of anti other person
            and the community because e follawin~ conditions have been r~et:
                Q (1) the defendant is charged with one of the following crimes. described in 18. U.S.C. § 31420(1):
                         (a) a crime of vic~l~nce, a violation of 18 tJ.S.C. § 1591, or an offense listed in ~ $ U.S.G.
                         § ~332b~g;}~S~B) for which a m~x~mum term of imprisonment of 10 years or more is prescribed; or
                     [~ (b) sn offense far which the maximum sentence is life imprisonment or death; or
                     [](e} an offense far which a maximum term of unprisonment of I0 years or more is prescribed in the
                         ~ntroll~d Substances Act (21 U.S.Q. §§ 801-9t?4), the Controlled Substances Import and ~cpart Act
                         (21 U.S.C. §§ X51-971), or Ch~~~ear 705 of Title 46, U.S,C. (46 U.Q.C. §§ 7n5Q1-x'0508} or
                         (d) any felony if such per~o~ has been convicted of two or more offenses described in subparagraphs
                         (~;) through (c) of this paragraph, or two or more State or local offenses that would have been afF~ns~s
                         described in subparag~aghs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                         jurisdiction h.ad existed, or a combination cif such offenses; or
                     Q (e) any felony ~thhat is not otherwise a crime of violence but.involves:
                         (f) a miner victim; (ii) the p~ssessian ofa firearm or destructive device {as defined in 18 U.S.C. §X21),      I~
                         (~~) any other dangerous weapon; or (~v) a failure to register under 18 IJ.S.C. § 2250; and
                   (2) the ~fendant h~.s previously bey co~vic~ed of a Federal o#~ense that is described in 18 U.S.C,
                   § 31~#~(~(1), or of a Staate or ~oca~ aff~nse #hat would have been such an oi~ense if a circumstance giving rise
                   to F~rat jurisdiction had e~sted; ur~d
                   (3) the offense described in para~aph (2) above €or which the defend$nt has been convicted was
                   committed while the defendant was:on release pending trial for a Federal, State, or local offense;. aid
                   (~) a period of not more than .five years has elapsed since the date of conviction, or the release of the
                   defendant from imprisonment for the offense described in paragraph (~) above, whichever is later.
                                                                                                                          Page 1 of 3
     A(3472 (Rev.09/16) Order ofI?etention Pending Trial

"~         B. Rebuttable Fresum tion Arises Under 18 U.S.C. 3142 e 3 (narconcs,firearm, other o erases There is a
           rebuttable presumption-that no condition or cr~mbiaation ofconditions will reasonably assure the appearance ofthe
           defendant ~s required and the safety ofthe community because there is probable cause to t~l eve that the defendant
           cornet tt~d one oar more ofthe following offenses:
                 (1)an offense for which a maximum term ofimprisonment of 14 years or more is prescribed in the
                  ~c~irolled Substances Act(21 U.S.C. §§ $01-944}, the Controlled Substances ~ni~rt and Export ~:ct(21
                  U.S.C. §§ 951-971), ar Chapter 705 t~f Title 46,U.S.C. ~4b U.S,C. ~§'7Q~01-705Q$);
                 (2)an offense under 18 U.S.C. §§ 924(c), ~~f(a), or 233~b;
            [    J(3)an offense listed in 18 U.S.C. § 2332b(gx5~8)for which a n ci~nu~ term ofimprisorunent of l0 y~a~s
                  or more is prescribed;
                 (4)an offense under Chapter 77 ofTile 18, U.S.C.(18 U.S.C. §§ 158i-1597)fox which a maximum terms of
                  impriscnu~ent of24 years or more is prescribed; or
               Q(S)an offense involving a minor victim under 1~ U.S.C. ~~ 1201, 1591,2x41,2242,2244(a~1), 2245,
                  2251,2251A,2252~a}(1), 2252(a~(~), 2252(a.~3), 2252,A(a}(1), 2252A(a~2),2252A.(a~(3), 2252A(a~4j,
                  22f>{}, 242~, 2422,2423, ar 2425.

       ~C. Can~lu           ns Regarding Agplicaibi~ity of Any Presumption Es~ab~sl~ed Above
                                                                                                                       r
                   'The defendant has not introduced sufficient evidence to rebut the presumption above...
                    QR:
              []The defenc~nt has presented evidence sufficient to rebut the presumption, but after considering the
                 presumption and the at~ier factors c~ cussed below, detention is warranted.

                                      Fart III -Analysis and 3t~teme~t ofthe Re one far Detention

           After considering the factors set forth in 18 U.Q.C. § 3142(8;) and ~e i~fonmat on pre~n~ed at the detention hearing,
     the Court concludes that the def~nda~t must be detained pending trial because the Government has proven:

       ~By clear and convincing evidence that no condition or combination ofconditions ofrelegse will reason~.bly assure
        the safety ofany c~th~r person and the cc~rnrnunity.

       ~~3y a preponderance ofevidence that no condition or combination of et~nditions ofrelease will rea~c>nably assure           ~i
        the defenci~nt's appearance as required.                                                                                   ~

     In addition to any findings made on the record at the hearing, the.reasons for detention include the following:

        []Weight..ofevidence against the defendant is stmng
          subject to lengthy period ofincarceration ifconvicted
          Prior criminal history
          P~rrticipatic~n
             .            in criminal activity while-on probation, parole, or supervision
           .
          ~i~c~~y of violence or use of weapons
        [
        ] History ofalcohol or substance ~.buse
          Lack ofstable employment
        []Lack ofstable residence
        [
        ] Lack offinancially responsible sureties
          Lack ofsig~ficant conununity or family ties to this dist~rrict
          S gaificant family or other ties outside the Unit~ci Stites
                                                                                     :x.
                                                                                                                       Page2of3
      AC? 472 (Rcv.09/16) Order ofI)etcntion Pending Trial

'~        ❑ Lack oflegal status in the United Stags
          ❑ Subject to removal or deportation after serving any period ofincarceration
            Prior failure to appear in court as ordered
          [
          ] Prior att~m~t(s)to evade lbw enforcement
            ZTse Qf~lias(es) or false dcacuments
            Backkgrouud infornaia~ion unknown or unverifed
            Priori ~ c~lst ons ofprobation, para►l~, or supervised release

     OTHER REASONS OR FLIRT                     R E~'LANATIC3N:




                                                      Fart TV - l~ rect~Q~s Regarding Detea~on

     The defendant is remanded to the custody of the Attorney General or to the Attcirney Gen~l's designated representative
     for cc~nfinem~nt in a c►omections facility separate, to tie ~actent ~r~cticable, from persons awazt~ng or serving sentences o
     being held in custody pending appeal. The d~~~nd~nnt must be affa~d~d a reaso~a~le opportunity for private con~u~t~.ti~n
     with def~n~e counsel. On order ~f a court of the United Stites ax an request of ~n ~fitarney for the Gov~r~n~nt, the
     person ~i~n charge of the corrections facility must deliver the d~fencc~ant to a United. Mates Marshal for the purpose of an
     appear ce in c~nriection with a court proc~edu~g.                    ....r..
                                                                                                                                       'I
     Date.                  O1/7/2020
                                                                                  United States Magistr$te Judge


                                                                                                                                       j




                                                                                                                         Psge 3 of 3
